DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments for claims 1-11 filed on 3/9/2021 have been fully considered but they are not persuasive. Applicant argues that there is no indefinite subject matter in claim 1. The examiner disagrees.
Claim 1, is vague and indefinite for these reasons:
In item (ii)  recites “first relative positional relationship between planar portion and first group of predetermined number of substrates is the same for the planarization processing of the first group of the predetermined number of substrates” and it is noted that there is no comparison done in this claim and the positional relationship between planar portion and the substrate is compared to itself (“same for planarization processing of the first group of the predetermined number of substrates”).  
Similarly item (ii) also recites “a second relative positional relationship between the planar portion and a second group of the predetermined number of substrates … is the same for the planarization processing of the second group of the predetermined number of substrates” also compares the positional relationship to itself. 
Last limitation, in item (iii) recites “the first relative positional relationship between the planar portion and the first group of the predetermined number of substrates for the planarization processing of the first group of the predetermined number of substrates is different from the second relative positional relationship between the planar portion and the second group of the predetermined number of substrates for the planarization processing of the second group of the predetermined number of substrates” and this is understood as the first and second group including different positional relationships. Overall, claim 1 as written may be missing or omitting essential structural relationship and comparison as written is vague as shown above. Applicant is urged to clarify this in the next action. 
Claims 12-14 are currently amended and since it changes the scope of the claims and it requires further search and consideration in order to determine the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0387067 A1 pertains to plurality of chucking region where controller configured to control execution of the forming process and independently control a chucking force of each of the plurality of chucking regions; US 2020/0301271 A1 teaches plurality of shot regions in a substrate and controller configured to control individually forming the first pattern to each of the plurality of shot regions. Also see US 2017/0227855 A1; US 2016/0193759 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743